Case 1:19-cv-06704-PGG-RWL Document 45 Filed 10/22/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINION CAPITAL LLC,
Plaintiff,
V.
SHIFTPIXY, INC.,
Defendant.

 

 

PAUL G. GARDEPHE, U.S.DWJ.:

ORDER OF REFERENCE TO A
MAGISTRATE JUDGE

19 Civ. 6704 (PGG) (RWL)

The above entitled action is referred to the designated Magistrate Judge

for the following purpose(s):

General Pretrial (includes scheduling,
discovery, non-dispositive pretrial
motions, and settlement)

Specific Non-Dispositive
Motion/Dispute: *

 

If referral is for discovery disputes
when the District Judge is unavailable,
the time period of the referral:

 

Settlement*

Inquest After Default/ Damages
Hearing

Consent under 28 U.S.C. § 636(c) for all
purposes (including trial)

Consent under 28 U.S.C. § 636(c) for
limited purpose (e.g., dispositive
motion, preliminary injunction)

Purpose:

Habeas Corpus

Social Security

Dispositive Motion (i.e., motion
requiring a Report and
Recommendation)

Particular Motion: Dkt. No, 34

All such motions:

 

*Do not check if already referred for general pretrial.

Dated: New York, New York
October iG , 2019

SO ORDERED.

aA Deira,

Paul G. Gardephe ,
United States District Judge

 
